DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 5 is objected to because of the following informalities:  
Claim 5 recites “regeneration device” in line 5 and should recite --the regeneration arrangement--. 
---Appropriate correction is required.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-5, 10, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the second heat carrier medium” in line 2, which lacks proper antecedent basis. For examining purpose the limitation will be interpreted as --a second heat carrier medium--. 
Claim 3 recites “from at least one heat source” in line 4, which is unclear to whether the limitation is referring to at least one heat source established in claim 1. For examining purposes they will be interpreted as the same heat source.
Claim 4 recites “the regeneration device” in line 3, which lacks proper antecedent. For examining purposes the limitation will be interpreted --the regeneration arrangement--. 
Claim 5 recites “by connection lines” in line 3, which is unclear to whether the previous established “connection line” is part of the same lines. For examining purposes it will be interpreted as being part of the same lines. 
Claim 5 recite “a connection line” in lines 4-5, which is unclear whether this the established connection line of claim 1. For examining purposes it will be interpreted as the same connection line. 
Claim 10 recites “the regeneration device” in line 2 and “the regeneration circuit” in line 4, which lack antecedent basis. For examining purposes the limitations will be interpreted --a regeneration device-- and --a regeneration circuit--, respectively. 
Claim 11 depends on any of claims 1-10, however establishes new elements (that is with “a” rather than “the”) which have been established in the claims to which it depends. 
Claims 12-15 are rejected to on the basis of their dependency on claim 11. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-5, 8, 9, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosch (Great Britain Publication GB1,535,026).

Regarding Claim 1, Bosch discloses a latent heat storage system (fig 1) comprising 

at least one heat pump (16) coupled to the latent heat storage device, 
at least one extraction circuit (34, 36, 26, 45) which has a first heat carrier medium and with which, during normal operation, in accordance with the intended purpose, heat can be extracted from the storage medium and supplied to the heat pump on the input side (page 2, col 2, lines 105-125), and 
an extraction heat exchanger (35) which is in contact with the storage medium, wherein the extraction heat exchanger is connected to the extraction circuit, 
wherein, 
between the extraction heat exchanger and the heat pump, a coupling device (43) is arranged in a connection line (see annotated fig 1 below), which at least temporarily supplies a second heat carrier medium (of 39), which can be heated by at least one heat source (12), into a section of the connection line.

    PNG
    media_image1.png
    925
    701
    media_image1.png
    Greyscale

Regarding Claim 2, Bosch further discloses wherein a section (23) into which the second heat carrier medium (of 38, 39, 21) is admixed (with the first heat carrier medium) is arranged between the coupling device (43) and heat pump (16).

Regarding Claim 3, Bosch further discloses wherein at least one regeneration circuit (21, 38, 39, 42) is provided with the second heat carrier medium, with which, during normal operation, in accordance with the intended purpose, heat can be supplied to the storage medium from at least one heat source (12), wherein the at least one latent heat storage device comprises a 

Regarding Claim 4, Bosch further discloses wherein the coupling device fluidically connects the regeneration circuit (21, 38, 39, 42) to the heat pump (16) and the regeneration arrangement (37) is at least partially bypassed (via 41).

	Regarding Claim 5, Bosch further discloses wherein extraction circuit and regeneration circuit are temporarily in fluidic connection by the connection lines (see annotated fig 1 below), wherein a first connection line connects a section of the extraction circuit downstream of a conveyance means (interpreted as a feed pump or equivalent, see annotated fig 1 below) to the connection line between the regeneration arrangement (37) and heat source (12) of the regeneration circuit (21, 38, 39, 42), and a second connection line (see annotated fig 1 below) connects the coupling device (43) to a section of the regeneration circuit downstream of a conveyance means (see annotated fig 1 below) in the regeneration circuit.

    PNG
    media_image2.png
    925
    738
    media_image2.png
    Greyscale


	

	Regarding Claim 8, Bosch further discloses wherein the at least one regeneration circuit (21, 38, 39, 42) has an air-source collector (13) as heat source (page 2, col 2, line 126-130).

Regarding Claim 9, Bosch further discloses wherein the regeneration device (37) has a heat exchanger arranged in the storage medium (fig 1).
		
	Regarding Claim 11, Bosch discloses a method for operating a latent heat storage system according to claim 1, wherein the latent heat storage system comprises at least one latent heat storage device (15) which contains a storage medium with latent heat, at least one heat pump (16) coupled to the latent heat storage device and at least one extraction circuit (34, 36, 26, 45) which has a first heat carrier medium and with which, during normal operation, in accordance with the intended purpose, heat is extracted from the storage medium and supplied to the heat pump on the input side (page 2, col 2, lines 105-125), wherein the at least one latent heat storage device comprises at least one extraction heat exchanger (35) in contact with the storage medium, which is connected to the extraction circuit, 
wherein 
at least temporarily a second heat carrier medium, which is heated by at least one heat source (12), is supplied into a section of the connection line (see annotated fig 1 below).

    PNG
    media_image1.png
    925
    701
    media_image1.png
    Greyscale

Regarding Claim 12, Bosch further discloses wherein, via at least one regeneration circuit (21, 38, 39, 42) with the second heat carrier medium, during normal operation, in accordance with the intended purpose, heat is supplied into the storage medium from at least one heat source (12), wherein the at least one latent heat storage device comprises a regeneration arrangement (37) within the storage medium, which is connected to the regeneration circuit. 



	Regarding Claim 15, Bosch further discloses wherein the second heat carrier medium is supplied when a temperature of the first heat carrier medium of the extraction circuit is less than or equal to 1°C (see page 3, col 1, lines 30-37, as the circuits use antifreezing solution to prevent freezing and thus the temperature of the circuit fall below 1°C before/during use) and wherein the second heat carrier medium (of 38, 39, 21) of the at least one heat source is hotter than the first heat carrier medium (34, 36, 26, 45, as the second heat carrier medium is heated by 12 and 13). 

9.	Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes et al. (U.S. Patent No. 6,158,499, “Rhodes”).

Regarding Claim 1, Rhodes discloses a latent heat storage system (fig 1b) comprising 
at least one latent heat storage device (114) which contains a storage medium (130) with latent heat, 
at least one heat pump (118) coupled to the latent heat storage device, 
at least one extraction circuit (158, 160) which has a first heat carrier medium and with which, during normal operation, in accordance with the intended purpose, heat can be extracted from the storage medium and supplied to the heat pump on the input side, and 
an extraction heat exchanger (134) which is in contact with the storage medium, wherein the extraction heat exchanger is connected to the extraction circuit, 
wherein, 
between the extraction heat exchanger and the heat pump, a coupling device (126) is arranged in a connection line (154), which at least temporarily supplies a second heat carrier 

Regarding Claim 10, Bosch further discloses wherein a regeneration device (see annotated fig 1b  below) has one or more inflows and outflows in the latent heat storage device (130), and the storage medium circulates at least partially in a regeneration circuit (168).

    PNG
    media_image3.png
    684
    792
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch as applied to claim 1 above, and further in view of Farrell (U.S. Patent Publication No. 2007/0295826).

Regarding Claim 6, Bosch discloses all previous claim limitations. However, Bosch does not explicitly disclose wherein the coupling device comprises an element that can be closed-loop and/or open-loop controlled. Farrell, however, discloses a heat exchange system (fig 4) wherein a coupling device (42) comprises an element that can be closed-loop controlled (¶0037). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hammer, as modified, to have the coupling device closed loop controlled in order to efficiently control the system. 


Regarding Claim 7, Bosch discloses all previous claim limitations. However, Bosch does not explicitly disclose wherein a closed-loop control and/or open-loop control device is provided, which actuates the coupling device depending on at least one operating parameter of the latent heat storage device and/or of the latent heat storage system. Farrell, however, discloses a heat exchange system (fig 4) wherein a coupling device (42) is closed-loop controlled (¶0037). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hammer, as modified, to have the coupling device closed loop controlled and thus have a closed-loop control device based on parameter of the latent heat storage system (as there must be at least one parameter) in order to efficiently control the system. 


13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch as applied to claim 11 above, and further in view of Eiermann (U.S. Patent No. 5,181,552).

	Regarding Claim 13, Bosch further discloses wherein the second heat carrier medium is supplied with variable volume flow, in particular wherein the volume flow of the second heat carrier medium is set depending on a feed temperature of the heat pump. Eiermann, however, discloses a latent heat extraction method (fig 1) wherein a heat carrier medium is supplied with a variable volume flow (via pump 18, see col 4, lines 45-54), in particular wherein the volume flow of the second heat carrier medium is set depending on a feed temperature (feed of air to occupied space, see fig 6) of a heat pump (C.C being an evaporator coil, col 4, lines 65-66). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bosch to provide additional heating via the second heating carrier medium when the temperature of the feed temperature of the heat pump is not sufficient to heat the occupied space. 


13.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch as applied to claim 11 above, and further in view of Von Rohr (PCT Publication No. WO2012/032159A2).

	Regarding Claim 14, Bosch discloses all previous claim limitations. However, Bosch does not explicitly disclose wherein the second heat carrier medium is supplied when a predetermined icing degree of the latent heat storage device with respect to a volume f capable of 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HARRY E ARANT/Primary Examiner, Art Unit 3763